Citation Nr: 1418121	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The September 2009 rating decision granted service connection for PTSD, rated at 30 percent disabling; the Veteran claims that a higher rating is warranted.  He underwent VA examinations in October 2007 and August 2009.  Since then, the Veteran has consistently received treatment for this condition.  At the March 2012 hearing, the Veteran testified that since his last examination he has to take more medications and suffers from nightmares and night sweats, and he reports the dissolution of his relationship with his girlfriend, stopping his volunteering activities, and having problems with people.

The Veteran's statements, together with the medical records of his treatment, are evidence indicating a worsening of the Veteran's condition since the last VA examination.  Consequently, a remand for a VA examination on the Veteran's PTSD is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board also finds that the arguments advanced by the Veteran in support of his present claim for an increased disability rating for PTSD essentially raise the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, there is no examination and related opinion that addresses the question of the Veteran's employability.  Consequently, the Board finds that a remand for a VA examination on this issue is also warranted.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).    

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10(2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension 

In addition, the claims file reflects that the Veteran receives VA medical treatment, but it contains treatment records only up to February 2012.  On remand, any outstanding treatment records, including those related VA treatment, should be obtained.  


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice regarding the claim for a TDIU.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since February 2012.  After securing the necessary release, the obtain these records, including any VA treatment records.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected PTSD.  All indicated studies must be performed.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

Following the examination and review of the record, the examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities (PTSD and residuals of shrapnel wound, right thigh).  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  The examiner should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment. 

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable and the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate.

5.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



